Citation Nr: 1631845	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-23 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative arthritis, status post arthroscopic surgery, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee degenerative arthritis and anterior cruciate ligament tear, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1988 to April 2008.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the case is with the VA RO in Houston, Texas.

In May 2014, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

In an April 2015 decision, the Board denied the Veteran's claims for increased ratings for his left and right knee disabilities.

The Veteran appealed the Board's April 2015 decision to the United States Court of Appeals for Veterans Claims (court).  In a March 2016 Joint Motion for Remand (JMR), the VA General Counsel and the Veteran agreed that Board's decision did not provide an adequate statement of the reasons or bases for its decision.  The court vacated the Board's decision and remanded the case to the Board for further action consistent with the JMR.  A copy of the court's Order is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In the Joint Motion, the parties expressed concern regarding whether June 2011 and April 2013 VA examiners appropriately addressed the Veteran's functional loss during flare-ups (3/4/16 VBMS CAVC Decision, page 4).

The June 2011 VA examiner noted the Veteran's report of flare-ups in both knees that occurred as often as four times a week and resulted in additional pain and limitation of motion (7/1/11 Virtual VA (VVA) C&P Examination, p. 1 (final report)).  The April 2013 examiner noted that the Veteran experienced flare-ups that resulted in additional pain with exercise, including playing sports (5/1/13 VVA VA examination, p. 2).  The examiners did not indicate if there was additional functional loss in terms of the degree of limitation of motion during flare-ups of knee pain as reported by the Veteran.

The examination reports do not meet the requirements as outlined in Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  In Mitchell, the Court remanded for the Board to obtain a medical opinion as to the degree of limitation of motion during flare-ups.  Id.  In light of the JMR and the Court's precedent in Mitchell, the Board finds that a new VA examination is needed to determine the current severity of the Veteran's left and right knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination, preferably by a physician, to determine the current severity of his service-connected knee disabilities.  The claims folder must be reviewed by the examiner in its entirety in conjunction with the examination.

a. Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  The examiner should report whether there is additional limitation of function of the knees due to weakened movement, excess fatigability, incoordination, flare-ups, and/or pain.  All functional losses, including due to flare-ups, should be equated to additional loss of motion (beyond what is shown clinically). 

b. The examiner should also specifically discuss whether the Veteran's flare-ups are associated with additional functional loss- if so; he or she should estimate the degrees of lost motion during such flare-ups.  The examiner should also discuss flare-ups reported in the previous VA examinations (dated in June 2011 and April 2013) and estimate the degrees of lost motion during the reported flare-ups, if possible.

c. The examiner is also asked to comment on the functional impact, if any, of the Veteran's left and right knee disabilities on his employment and activities of daily life. 

d. The examiner is requested to provide reasons for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.




2. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




